Title: To George Washington from Mary Auchmuty, 27 March 1780
From: Auchmuty, Mary
To: Washington, George


          
            Sir
            New York March 27th 1780
          
          The Goodness and humanity that has ever marked Your Excellency’s Character induces me to take a liberty of addressing you on a Subject the particular circumstances of which I have hopes will plead my excuse for this trouble.
          I have a son who was unfortunately taken prisoner at Stony point, he is now at Lancaster—My going to England is fixed; and I propose imbarking early in the next Month—Your Excellency’s feelings of tenderness will better enable you to conceive then I can describe the anxiety I must feel at the thoughts of leaving this Country without seeing my son—I take therefore the Liberty of requesting Your Excellency will have the goodness to grant him permission to come into New York on parole, even for a few days—I Sir for this kindness can only return you the tribute of thanks, which I shall do most sincerely.
          I hope your Excellency will excuse the liberty I have taken in

inclosing a few lines for my son. I have the honor to be Sir with the greatest respect Your Excellency’s most Obedient and most humble Servant
          
            Mary Auchmuty
          
        